Exhibit 10.52 Third Amended and Restated LOAN AND SECURITY AGREEMENT This THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of June 11, 2015 (the “Effective Date”) between SILICON VALLEY BANK, a California corporation (“Bank”), and Digital Turbine Media, Inc. (f/k/a Appia, Inc., f/k/a PocketGear, Inc.), a Delaware corporation (“Borrower”), provides the terms on which Bank shall lend to Borrower and Borrower shall repay Bank.The parties agree as follows: Recitals A.Bank and Borrower have entered into that certain Second Amended and Restated Loan and Security Agreement dated as of March 6, 2015 (as amended from time to time, the “Prior Loan Agreement”). B.Borrower has requested, and Bank has agreed, to replace, amend and restate the Prior Loan Agreement in its entirety.Bank and Borrower hereby agree that the Prior Loan Agreement is amended and restated in its entirety as follows: 1ACCOUNTING AND OTHER TERMS Accounting terms not defined in this Agreement shall be construed following GAAP.Calculations and determinations must be made following GAAP.Capitalized terms not otherwise defined in this Agreement shall have the meanings set forth in Section13.All other terms contained in this Agreement, unless otherwise indicated, shall have the meaning provided by the Code to the extent such terms are defined therein. 2LOAN AND TERMS OF PAYMENT 2.1Promise to Pay.Borrower hereby unconditionally promises to pay Bank the outstanding principal amount of all Credit Extensions and accrued and unpaid interest thereon as and when due in accordance with this Agreement. 2.1.1Revolving Advances. (a)Availability.Subject to the terms and conditions of this Agreement and to deduction of Reserves, Bank shall make Advances not exceeding the Availability Amount.Amounts borrowed under the Revolving Line may be repaid and, prior to the Revolving Line Maturity Date, reborrowed, subject to the applicable terms and conditions precedent herein. (b)Termination; Repayment.The Revolving Line terminates on the Revolving Line Maturity Date, when the principal amount of all Advances, the unpaid interest thereon, and all other Obligations relating to the Revolving Line shall be immediately due and payable. 2.1.2Second Supplemental Term Loan. (a)Availability. No more Second Supplemental Term Loans are available hereunder. (b)Repayment of Second Supplemental Term Loan.The Second Supplemental Term Loan shall continue to be repaid as follows: (i)Interest-Only Payments.Borrower shall make monthly payments of interest-only commencing on the first (1st) Business Day of the first (1st) month following the month in which the Funding Date occurs with respect to the Second Supplemental Term Loan and continuing thereafter during the Second Supplemental Interest-Only Period, on the first (1st) Business Day of each successive month. (ii)Principal and Interest Payments.For the amount of the Second Supplemental Term Loan outstanding as of the last day of the Second Supplemental Interest-Only Period, Borrower shall make (A) thirty (30) consecutive equal monthly payments of principal, plus (B) monthly payments of accrued but unpaid interest, commencing on the Second Supplemental Conversion Date, in amounts that would fully amortize the Second Supplemental Term Loan, as of the Second Supplemental Conversion Date, over the Second Supplemental Repayment Period.All unpaid principal and accrued and unpaid interest on the Second Supplemental Term Loan is due and payable in full on the Second Supplemental Term Loan Maturity Date. (c)Voluntary Prepayment.At Borrower’s option, so long as an Event of Default has not occurred and is not continuing, Borrower shall have the option to prepay all, but not less than all of the Second Supplemental Term Loan advanced by Bank under this Agreement, provided Borrower (i) provides written notice to Bank of its election to exercise to prepay the Second Supplemental Term Loan at least thirty (30) days prior to such prepayment, and (ii) pays, on the date of the prepayment (A) all accrued and unpaid interest with respect to the Second Supplemental Term Loan through the date the prepayment is made; (B) all unpaid principal with respect to the Second Supplemental Term Loan; and (C) all other sums, if any, that shall have become due and payable hereunder with respect to the Second Supplemental Term Loan. (d)Mandatory Prepayment Upon an Acceleration.If the Second Supplemental Term Loan is accelerated following the occurrence of an Event of Default, Borrower shall immediately pay to Bank an amount equal to the sum of (i) all outstanding principal and accrued but unpaid interest with respect to the Second Supplemental Term Loan, plus (ii) all other sums, including Bank Expenses, if any, that shall have become due and payable with respect to the Second Supplemental Term Loan. 2.2Overadvances. If, at any time, the sum of (a) the outstanding principal amount of any Advances plus (b) the outstanding principal balance of the Second Supplemental Term Loan plus (c) any amounts outstanding with respect to Bank Services, exceeds the lesser of either the Revolving Line or the Borrowing Base, Borrower shall immediately pay to Bank in cash the amount of such excess (such excess, the “Overadvance”). Without limiting Borrower’s obligation to repay Bank any Overadvance, Borrower agrees to pay Bank interest on the outstanding amount of any Overadvance, promptly on demand, at the Default Rate. 2.3Payment of Interest on the Credit Extensions. (a)Interest Rate. (i)Advances.Subject to Section 2.3(b), the principal amount outstanding under the Revolving Line shall accrue interest at a floating per annum rate equal to (A) during any Reduced Pricing Period, one and three-quarters percentage points (1.75%) above the WSJ Prime Rate, and (B) at all other times, two and three-quarters percentage points (2.75%) above the WSJ Prime Rate; in either case, which interest shall be payable monthly in accordance with Section 2.3(d) below. (ii)Second Supplemental Term Loan.Subject to Section 2.3(b), the principal amount outstanding under the Second Supplemental Term Loan shall accrue interest at a floating per annum rate equal to the greater of (A) two and one-half percentage points (2.50%) above the Prime Rate or (B) six and one-half percent (6.50%). (b)Default Rate. Immediately upon the occurrence and during the continuance of an Event of Default, Obligations shall bear interest at a rate per annum which is five percentage points (5.00%) above the rate that is otherwise applicable thereto (the “Default Rate”) unless Bank otherwise elects from time to time in its sole discretion to impose a smaller increase.Fees and expenses which are required to be paid by Borrower pursuant to the Loan Documents (including, without limitation, Bank Expenses) but are not paid when due shall bear interest until paid at a rate equal to the highest rate applicable to the Obligations.Payment or acceptance of the increased interest rate provided in this Section2.3(b) is not a permitted alternative to timely payment and shall not constitute a waiver of any Event of Default or otherwise prejudice or limit any rights or remedies of Bank. (c)Adjustment to Interest Rate.Changes to the interest rate of any Credit Extension based on changes to the Prime Rate or WSJ Prime Rate shall be effective on the effective date of any change to the Prime Rate or WSJ Prime Rate, as applicable, and to the extent of any such change. -2- (d)Payment; Interest Computation.Unless otherwise provided, interest is payable monthly on the last calendar day of each month and shall be computed on the basis of a 360-day year for the actual number of days elapsed.In computing interest, (i)all payments received after 12:00 p.m. Pacific time on any day shall be deemed received at the opening of business on the next Business Day, and (ii)the date of the making of any Credit Extension shall be included and the date of payment shall be excluded; provided, however, that if any Credit Extension is repaid on the same day on which it is made, such day shall be included in computing interest on such Credit Extension. 2.4Fees.Borrower shall pay to Bank: (a)Commitment Fee.A fully earned, non‑refundable commitment fee of Fifteen Thousand Dollars ($15,000), on the Effective Date; (b)Unused Revolving Line Facility Fee.Payable quarterly in arrears on the first (1st) day of each calendar quarter occurring prior to the Revolving Line Maturity Date, and on the Revolving Line Maturity Date, a fee (the “Unused Revolving Line Facility Fee”) in an amount equal to one-quarter of one percent (0.25%) per annum of the average unused portion of the Revolving Line, as determined by Bank. The unused portion of the Revolving Line, for purposes of this calculation, shall be calculated on a calendar year basis and shall equal the difference between (i)the Revolving Line, and (ii)the average for the period of the daily closing balance of the Revolving Line outstanding; and (c)Bank Expenses.All Bank Expenses (including reasonable attorneys’ fees and expenses for documentation and negotiation of this Agreement) incurred through and after the Effective Date, when due (or, if no stated due date, upon demand by Bank). (d)Fees Fully Earned.Unless otherwise provided in this Agreement or in a separate writing by Bank, Borrower shall not be entitled to any credit, rebate, or repayment of any fees earned by Bank pursuant to this Agreement notwithstanding any termination of this Agreement or the suspension or termination of Bank’s obligation to make loans and advances hereunder.Bank may deduct amounts owing by Borrower under the clauses of this Section 2.4 pursuant to the terms of Section 2.5(c).Bank shall provide Borrower written notice of deductions made from the Designated Deposit Account pursuant to the terms of the clauses of this Section 2.4. 2.5Payments; Application of Payments; Debit of Accounts. (a)All payments (including prepayments) to be made by Borrower under any Loan Document shall be made in immediately available funds in Dollars, without setoff or counterclaim, before 12:00 p.m. Pacific time on the date when due.Payments of principal and/or interest received after 12:00 p.m. Pacific time are considered received at the opening of business on the next Business Day.When a payment is due on a day that is not a Business Day, the payment shall be due the next Business Day, and additional fees or interest, as applicable, shall continue to accrue until paid. (b)Bank has the exclusive right to determine the order and manner in which all payments with respect to the Obligations may be applied.Borrower shall have no right to specify the order or the accounts to which Bank shall allocate or apply any payments required to be made by Borrower to Bank or otherwise received by Bank under this Agreement when any such allocation or application is not specified elsewhere in this Agreement. (c)Bank may debit any of Borrower’s deposit accounts, including the Designated Deposit Account, for principal and interest payments or any other amounts Borrower owes Bank when due.These debits shall not constitute a set-off. 2.6Cash Collateral Account; Account Collection Services. (a)Borrower shall direct each Account Debtor (and each depository institution where proceeds of Accounts are on deposit) to wire transfer payments to a cash collateral account that Bank controls (the “Cash Collateral Account”).It will be considered an immediate Event of Default if the Cash Collateral Account is not established and operational on the earlier of (i) June 30, 2015, or (ii) the date of the first Advance under this Agreement; and at all times after such earlier date. -3- (b)Upon receipt by Borrower of any proceeds of Accounts, Borrower shall immediately transfer and deliver same to Bank, along with a detailed cash receipts journal. (c)All collections of Accounts (“Collections”) shall be applied within three (3) days of receipt of such amounts by Bank as follows: (i) during any Non-Streamline Period, all Collections shall be applied to the outstanding Obligations owed by Borrower under the Revolving Line, and provided no Event of Default exists or an event that with notice or lapse of time will be an Event of Default, the amount of Collections in excess of the outstanding Obligations owed by Borrower under the Revolving Line shall be deposited in the Designated Deposit Account, and (ii) during any Streamline Period, all Collections shall be deposited in the Designated Deposit Account, provided no Event of Default exists or an event that with notice or lapse of time will be an Event of Default.This Section does not impose any affirmative duty on Bank to perform any act other than as specifically set forth herein.All Accounts and the proceeds thereof are Collateral and if an Event of Default occurs, Bank may apply the proceeds of such Accounts to the Obligations in accordance with Section 9.4 hereof.If Borrower receives any payment on or any proceeds of any Account, whether or not an Event of Default has occurred and is continuing, Borrower shall hold all such payments and proceeds in trust for Bank, and Borrower shall immediately deliver all such payments and proceeds to Bank in their original form, duly endorsed, to be applied (i) prior to an Event of Default, pursuant to the terms of this Section 2.6(c) hereof, and (ii) after the occurrence and during the continuance of an Event of Default, pursuant to the terms of Section 9.4 hereof. 2.7Withholding.Payments received by Bank from Borrower under this Agreement will be made free and clear of and without deduction for any and all present or future taxes, levies, imposts, duties, deductions, withholdings, assessments, fees or other charges imposed by any Governmental Authority (including any interest, additions to tax or penalties applicable thereto).Specifically, however, if at any time any Governmental Authority, applicable law, regulation or international agreement requires Borrower to make any withholding or deduction from any such payment or other sum payable hereunder to Bank, Borrower hereby covenants and agrees that the amount due from Borrower with respect to such payment or other sum payable hereunder will be increased to the extent necessary to ensure that, after the making of such required withholding or deduction, Bank receives a net sum equal to the sum which it would have received had no withholding or deduction been required, and Borrower shall pay the full amount withheld or deducted to the relevant Governmental Authority.Borrower will, upon request, furnish Bank with proof reasonably satisfactory to Bank indicating that Borrower has made such withholding payment; provided, however, that Borrower need not make any withholding payment if the amount or validity of such withholding payment is contested in good faith by appropriate and timely proceedings and as to which payment in full is bonded or reserved against by Borrower.The agreements and obligations of Borrower contained in this Section2.7 shall survive the termination of this Agreement. 3CONDITIONS OF LOANS 3.1Conditions Precedent to Initial Credit Extension.Bank’s obligation to make the initial Credit Extension is subject to the condition precedent that Bank shall have received, in form and substance satisfactory to Bank, such documents, and completion of such other matters, as Bank may reasonably deem necessary or appropriate, including, without limitation: (a)duly executed original signatures to this Agreement; (b)duly executed original signature to an Acknowledgement of Amended Loan Agreement and Reaffirmation of Guaranty in the form attached hereto as Exhibit E by Parent; (c)duly executed original signatures to the completed Borrowing Resolutions for Borrower; (d)the Perfection Certificate of Borrower, together with the duly executed original signature thereto; (e)certified copies, dated as of a recent date, of financing statement searches, as Bank shall request, accompanied by written evidence (including any UCC termination statements) that the Liens indicated in any such financing statements either constitute Permitted Liens or have been or, in connection with the initial Credit Extension, will be terminated or released; and (f)payment of the fees and Bank Expenses then due as specified in Section 2.4 hereof. -4- 3.2Conditions Precedent to all Credit Extensions.Bank’s obligations to make each Credit Extension, including the initial Credit Extension, is subject to the following conditions precedent: (a)except as otherwise provided in Section 3.5, timely receipt of an executed Transaction Report (for purposes of clarification, the Transaction Report to include the Borrowing Base portion most recently delivered to Bank in accordance with Section 6.2(a)); (b)the representations and warranties in this Agreement shall be true, accurate, and complete in all material respects on the date of the Transaction Report and on the Funding Date of each Credit Extension; provided, however, that such materiality qualifier shall not be applicable to any representations and warranties that already are qualified or modified by materiality in the text thereof; and provided, further that those representations and warranties expressly referring to a specific date shall be true, accurate and complete in all material respects as of such date, and no Event of Default shall have occurred and be continuing or result from the Credit Extension.Each Credit Extension is Borrower’s representation and warranty on that date that the representations and warranties in this Agreement remain true, accurate, and complete in all material respects; provided, however, that such materiality qualifier shall not be applicable to any representations and warranties that already are qualified or modified by materiality in the text thereof; and provided, further that those representations and warranties expressly referring to a specific date shall be true, accurate and complete in all material respects as of such date; (c)Bank determines to its satisfaction that there has not been a Material Adverse Change; (d)Borrower has demonstrated to Bank’s satisfaction compliance with the covenant set forth in Section 6.8(a) as of the most recently ended month (such compliance to be on a pro forma basis if the covenant was not tested as of the most recently ended month); and (e)With respect to any Credit Extensions requested to be funded from and after June 30, 2015 through the date of receipt by Bank of Borrower’s July 2015 reporting package, Bank shall have received evidence satisfactory to it that Parent and its Subsidiaries have moved all of their respective domestic deposit, securities and other account balances to accounts with Bank and Bank’s Affiliates on or prior to June 30, 2015 and that Parent and its Subsidiaries continue as of the Funding Date of such Credit Extension to maintain all of their respective domestic deposit, securities and other account balances to accounts with Bank and Bank’s Affiliates, and (ii) Bank shall have received access to view Parent’s and its Subsidiaries’ Australian bank accounts on Bank’s online platform at all times from June 30, 2015 through the Funding Date of such Credit Extension. 3.3Post-Closing Conditions.Within ten (10) Business Days after the Effective Date, but in any event, prior to the initial Credit Extension hereunder, Bank shall have received, in form and substance satisfactory to Bank: (a)duly executed original signatures to the Guaranty by DT USA in favor of Bank in the form attached hereto as Exhibit F, or in form reasonably satisfactory to Bank, together with the duly executed original signatures to the completed Borrowing Resolutions for DT USA and Intellectual Property Security Agreement for DT USA; (b)the Operating Documents and long-form good standing certificates of DT USA certified by the Secretary of State (or equivalent agency) of its jurisdiction of organization or formation and each jurisdiction in which it is qualified to conduct business, as of a date no earlier than thirty (30) days prior to the Effective Date; (c)the Amendment to and Reaffirmation of Subordination Agreement by North Atlantic SBIC IV, L.P. in favor of Bank, together with the duly executed original signatures thereto; (d)the Perfection Certificate of DT USA, together with the duly executed original signature thereto; and (e)original stock certificates representing the shares pledged to Bank pursuant to the Guaranty by DT USA, together with original stock powers signed in blank for each such stock certificate. -5- 3.4Covenant to Deliver. Borrower agrees to deliver to Bank each item required to be delivered to Bank under this Agreement as a condition precedent to any Credit Extension.Borrower expressly agrees that a Credit Extension made prior to the receipt by Bank of any such item shall not constitute a waiver by Bank of Borrower’s obligation to deliver such item, and the making of any Credit Extension in the absence of a required item shall be in Bank’s sole discretion. 3.5Procedures for Borrowing.Subject to the prior satisfaction of all other applicable conditions to the making of a Credit Extension set forth in this Agreement, to obtain a Credit Extension, Borrower shall notify Bank (which notice shall be irrevocable) by electronic mail by 12:00 p.m. Pacific time on the Funding Date of the Credit Extension.In connection with such notification, Borrower must promptly deliver to Bank by electronic mail a completed Transaction Report (for purposes of clarification, the Transaction Report to include the Borrowing Base portion most recently delivered to Bank in accordance with Section 6.2(a)) executed by an Authorized Signer together with such other reports and information, including without limitation, sales journals, cash receipts journals, accounts receivable aging reports, as Bank may request in its sole discretion.Bank shall credit proceeds of a Credit Extension to the Designated Deposit Account.Bank may make Credit Extensions under this Agreement based on instructions from an Authorized Signer or without instructions if the Credit Extensions are necessary to meet Obligations which have become due. 4CREATION OF SECURITY INTEREST 4.1Grant of Security Interest.Borrower hereby grants Bank, to secure the payment and performance in full of all of the Obligations, a continuing security interest in, and pledges to Bank, the Collateral, wherever located, whether now owned or hereafter acquired or arising, and all proceeds and products thereof.
